 
 
Exhibit 10.33





SECOND AMENDMENT TO LEASE


This Second Amendment to Lease (“Second Amendment”) is made this 18th day of
August, 2010 by and between Sobrato Interests III, a California Limited
Partnership, having an address at 10600 N. De Anza Blvd., Suite 200, Cupertino,
California   95014 (“Landlord”) and NVIDIA Corporation, a Delaware corporation,
having its principal place of business at 2701 San Tomas Expressway, Santa
Clara, California  95050 (“Tenant”).
 
 
WITNESSETH


WHEREAS Landlord and Tenant entered into a lease dated April 4, 2000 and a
subsequent lease amendment dated May 1, 2001 (collectively the “Lease”) for the
building of 125,000 rentable square feet located at 2721 San Tomas Expressway
("Premises"); and


WHEREAS effective the date of this Second Amendment, Landlord and Tenant wish to
modify the Lease to: (i) extend the Expiration Date; (ii) specify the Base
Monthly Rent installments due during the extended Lease Term; (iii) provide for
a refund of Tenants Security Deposit, and (iv) modify other terms of the Lease;


NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended as follows:


 
1.
The Lease Expiration Date is changed from February 29, 2012 to February 28,
2019. The period of time commencing March 1, 2012 to February 28, 2019 shall be
deemed the “Extension Term.”



2.
Upon the Commencement of the Extension Term, Base Monthly Rent shall be paid in
accordance with the following schedule:



3/1/12 – 2/28/13
$235,000 per month

3/1/13 – 2/28/14
$242,050 per month

3/1/14 – 2/28/15
$249,312 per month

3/1/15 – 2/29/16
$256,791 per month

3/1/16 – 2/28/17
$264,495 per month

3/1/17 – 2/28/18
$272,430 per month

3/1/18 – 2/28/19
$280,602 per month



3.
Upon execution of this Lease Amendment, Tenant’s security deposit in the amount
of Seven Hundred Fifty Thousand Dollars ($750,000), shall be refunded to Tenant
within ten (10) business days. Except in the event Tenant is in monetary default
more than three (3) times in a twelve (12) month period (in which event the
deposit shall be reinstated), Tenant shall no longer be required to provide any
security deposit in connection with this Lease.



 
 

--------------------------------------------------------------------------------

 
 
 
4.
Effective September 1, 2010 and for the duration of this Lease Amendment,
Landlord agrees to modify Tenant’s obligation regarding reimbursement of
earthquake insurance. Tenant shall no longer be required to reimburse Landlord
for earthquake insurance based upon limits in an amount equal to the full
replacement cost of the Project.  Instead Tenant shall be required to reimburse
Landlord for a market priced earthquake insurance program with total aggregate
limits of Forty Million Dollars ($40,000,000) for the Project.  Said total
aggregate limits shall increase incrementally by five percent (5%) per policy
year, for the full seven (7) years of this Lease Amendment, not to exceed
Fifty-Four Million Dollars ($54,000,000) in total aggregate limits during the
final policy year.



5.
Landlord and Tenant agree that Tenant shall not be required to remove or restore
any Alterations to the Premises made prior to September 1, 2010.  The general
interior improvements existing as of this date are shown in the single line
drawings attached as Exhibit “A”.



6.
Section 18.A in the Lease shall be modified to provide for Tenant to have Two
(2) options to extend the Lease Term for an additional term. Each Term shall be
for a period of Sixty (60) months. In addition, Section 18.A, line 21,
commencing from “the greater of” and including parenthetical (i) shall be
deleted.  All other terms and conditions shall remain unchanged.



7.
Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect.  In the
event of conflict or inconsistency between the terms and provisions of this
Second Amendment and the terms and provisions of the Lease, the terms and
provisions of this Second Amendment shall prevail.



IN WITNESS WHEREOF, the parties hereto have set their hands to this Second
Amendment as of the day and date first above written.
 
Landlord                                                                                                  
Tenant
Sobrato Interests
III ,                                                                     
         NVIDIA Corporation,
a California limited
partnership                                                              a
Delaware corporation


By:  /s/ Illegible                                By: /s/ David L.
White                                                           
Its:  General
Partner                                                                                 Its:
CFO       

 
 

 
 

--------------------------------------------------------------------------------

 